Exhibit 10.10
 
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
 
This Amendment No. 1 to Loan and Security Agreement (this “Amendment”), dated as
of May 1, 2014, is by and between Cachet Financial Solutions Inc., a Minnesota
corporation (“Borrower”), and Trooien Capital, LLC, a Minnesota limited
liability company (“Lender”), and amends that certain Loan and Security
Agreement by and between the parties dated as of December 12, 2013 (the “Loan
Agreement”).


Borrower desires Lender to commit to make the Term Loan to Borrower in an amount
sufficient to satisfy the outstanding obligations of Borrower to pay principal
and interest owed to the Senior Lender under the Senior Loan Agreement
(the “Senior Payoff Amount”), and Lender is willing to make such commitment to
Borrower, all in accordance with the terms of this Agreement.  Capitalized terms
used herein shall have the meanings assigned to them in the Loan Agreement.


Now, Therefore, in consideration of the foregoing premises (hereby incorporated
into and made a part of this Amendment) and the mutual covenants herein
contained, the parties hereby agree as follows:


1.
Section 1.1(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:



 
1.1
Term Loan.  Subject to the terms and conditions of this Agreement and within ten
calendar days of the written request of Borrower on or prior to May 12, 2014,
Lender agrees to make additional Advances to Borrower, in an amount sufficient
to satisfy the Senior Payoff Amount but in no event exceeding the Loan
Limit.  The Term Loan, together with all Advances made by Lender to Borrower
hereunder, shall be evidenced by, and be repayable in accordance with the terms
of, the Note and this Agreement.

 
2.
Section 1.1(b) of the Loan Agreement is hereby deleted in its entirety.



3.
Section 5(b) of the Loan Agreement is hereby amended to read in its entirety as
follows:



(b)           cancel any debt owing to it or create, incur, assume or permit to
exist any Indebtedness, except: (i) the Obligations, (ii) Indebtedness existing
as of the Closing Date (including increases, extensions, renewals and
replacements thereof), (iii) deferred Taxes, (iv) by endorsement of Instruments
or items of payment for deposit to the general account of Borrower, (v) Purchase
Money Indebtedness, (v) other Indebtedness incurred after the Closing Date that
is junior to the Obligations and not secured by any collateral;
 
4.
This Amendment shall be subject to all of the terms and conditions set forth in
Section 9 of the Loan Agreement, all of which are incorporated herein by this
reference.

 
 
1

--------------------------------------------------------------------------------

 
 
5.
Except as expressly set forth herein, the terms and conditions of the Loan
Agreement shall be unaffected by this Amendment.



In Witness Whereof, this Amendment No. 1 to Loan and Security Agreement has been
duly executed as of the date first written above.
 
BORROWER:


CACHET FINANCIAL SOLUTIONS INC.
 
By:
/s/ Jeffrey C. Mack
   
Jeffrey C. Mack, President
 

Address for Notice:


Cachet Financial Solutions Inc.
Attention:  President
Southwest Tech Center A
18671 Lake Drive East
Minneapolis, MN 55317
Facsimile: (952) 698-6999
 
LENDER:


TROOIEN CAPITAL, LLC
 
By:
/s/ Gerald S. Trooien
   
Gerald S. Trooien, Chief Manager
 


Address for Notice:


1010 Sibley Memorial Hwy            
Mendota Heights MN                    
55118                                                 
Facsimile: 651-641-1244                  
 
2 

--------------------------------------------------------------------------------